VooimiES, J.
The claim of Elodie Poiret, widow of the deceased, having been classed on the tableau of distribution for the sum of $2,180 as a privilege, was opposed by Lastie Dupre, one of the creditors of the estate. His opposition was sustained and she appealed.
By the marriage contract, between the appellant and her husband, it was stipulated that there should be no community of acquets and gains between them, that she should have the exclusive administration of her separate property and effects, and the right to alienate the same as prescribed by the Code. Hence, it is contended, that the deceased hereby acted as her agent and his estate cannot be held liable.
It is immaterial in our opinion whether the deceased acted as agent or not, in receiving the paraphernal funds of. his wife ; he is clearly bound to account to her for them, and for the reimbursement she is entitled to a legal or tacit mortgage on his property.
The record shows that the only thing sold susceptible of mortgage, was a lot of ground, for the price of $115. As the tableau exhibits no other mortgage on this property than that of the .appellant, we are of opinion she is entitled to its proceeds. As the appellant is not entitled to a privilege, she must, therefore, be classed as an ordinary creditor for the balance of her claim.
*635It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed ; that the appellant, Eloide Poiret, be classed as a mortgage creditor, that she be paid by preference, the sum of one hundred and seventy-five dollars, the proceeds of the sale of said lot, and for the balance due her, she also he classed as an ordinary creditor, and that the appellee pay the costs of this appeal.